Citation Nr: 0825582	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-36 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for herpes simplex.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In June 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's current genital herpes simplex is not etiologically 
related to service.


CONCLUSION OF LAW

The veteran's herpes simplex was not incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

An August 2004 VCAA letter informed the veteran of what 
evidence was required to substantiate his claim for service 
connection for herpes.  The letter also informed the veteran 
of his and VA's respective duties for obtaining evidence.  
The VCAA letters requested the veteran to provide any 
evidence in his possession and he was informed that it was 
ultimately his responsibility to ensure that VA received any 
evidence not in the possession of the Federal government.   
However, the veteran was not informed of the disability 
rating and effective date through a VCAA notice letter.  The 
insufficiency of the VCAA notice based on the lack of notice 
with respect to those elements is not prejudicial to the 
veteran, because he was provided information on the 
disability ratings and effective date in the September 2006 
Statement of the Case.  The veteran had ample opportunity to 
respond to the SOC and the claim was readjudicated in a 
supplemental statement of the case dated in December 2007.  
Accordingly, the lack of notice regarding information on the 
disability rating and effective date in the VCAA letter did 
not affect the essential fairness of the adjudication.  
Therefore, the Board finds that the requirements of VCAA 
regarding the duty to notify have been met for the service 
connection claim and that VA has no further duty prior to 
Board adjudication.

With regard to the duty to assist, the claims file contains 
service medical records, private treatment records, a letter 
from the veteran's treating physician and a VA opinion.  The 
veteran and his representative asserted during the travel 
Board hearing that the VA examination and opinion was 
inadequate and he should be provided a new examination and 
opinion.  The veteran stated that his herpes was not in an 
active state when he underwent the VA examination in November 
2004.  The examiner had noted that the veteran had no 
significant skin lesions.  However, the issue of whether the 
veteran has a current diagnosis is not in question as the 
veteran submitted evidence of a diagnosis of herpes from his 
private physician.  The record reveals that the examiner 
failed to provide an opinion on whether the veteran's herpes 
was due to or related to service.  The RO returned the 
examination as inadequate and another examiner provided an 
opinion.  The examiner's opinion in December 2004 refers to 
the information provided in the service medical records, 
which indicates that the examiner reviewed the claims file.  
The examiner also provided a clear rationale for his opinion.  
Thus, the Board finds that the veteran was provided with an 
adequate opinion.

Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and it concludes that he has not 
identified further available evidence not already of record.  
Based on the foregoing, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim. 

II.  Merits of the Claim for Service Connection

The veteran filed a claim for entitlement to service 
connection for herpes simplex in June 2004.  He contends that 
he contracted herpes while serving in Vietnam.  The RO denied 
his claim.  The veteran appeals this decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The medical evidence of record supports the veteran's claim 
to having a current disability of herpes simplex.  A November 
2006 letter from the veteran's treating physician notes that 
the veteran has a diagnosis of herpes, which is a chronic 
disorder with periodic outbreaks.  Thus, the first criterion 
for service connection has been established.  Hickson, 12 
Vet. App. at 253.  

As to the second element of Hickson, service treatment 
records show that the veteran complained of a rash on his 
penis in January 1969.  The veteran told the clinician that 
he first noticed "scabs" at the end of December 1968 and 
the scabs were draining yellow pus.  A January 1969 Dark 
field test was negative times two and he was prescribed 
penicillin.  In July 1969, the veteran sought treatment for a 
lesion on his penis and there was notation that the veteran 
possibly had a venereal disease.  However, the service 
medical records do not show a diagnosis of herpes in service.  

The veteran underwent a VA examination in November 2004 and a 
VA opinion was provided in December 2004.  After a review of 
the record, the examiner noted that the veteran did not have 
a history of vesicles or blisters while he was in service.  
The examiner asserted that based upon the available data and 
no definitive diagnosis of herpes simplex made in the service 
medical record, the herpes simplex infection that the veteran 
may have at the present time is less likely as not caused by 
results of service-connected activity.  The Board finds this 
opinion to be highly probative, because the examiner reviewed 
the claims file and provided a clear rationale for his 
opinion.  
                                                                    
The veteran contends that he had herpes simplex since 1968.  
This statement is consistent with comments he made to his 
treating physician in December 1993.  The veteran's wife 
provided a letter stating that prior to their marriage in 
1988 the veteran told her he had contracted herpes while 
serving in Vietnam.  Lay persons can provide an account of 
observable symptoms.  See Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).  However, lay assertions regarding medical 
matters, such as a diagnosis of herpes or an opinion on the 
etiology of herpes, has no probative value because lay 
persons are not competent to offer medical diagnoses or 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (professional opinions are required to address areas 
of knowledge requiring expertise).  Therefore, the statements 
made by the veteran and his wife are not competent evidence 
that the veteran had herpes simplex while in service.  
               .  
Based on the foregoing evidence, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's current herpes simplex was present during service, 
or that it is otherwise related to any symptoms noted during 
service.  Accordingly, the Board concludes that entitlement 
to service connection for herpes simplex is not warranted. 


ORDER

Entitlement to service connection for herpes simplex is 
denied. 



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


